


109 HR 5767 IH: Sex Offender Visa

U.S. House of Representatives
2006-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5767
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2006
			Mr. Kennedy of
			 Minnesota (for himself, Mr. Davis of
			 Tennessee, Mr. Hostettler,
			 and Mr. Daniel E. Lungren of
			 California) introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		To prohibit a convicted sex offender from obtaining
		  approval of immigration petitions filed by the offender on behalf of family
		  members.
	
	
		1.Short title
			This Act may be
			 cited as the Sex Offender Visa
			 Loophole Elimination Act of 2006.
			2.Barring convicted sex
			 offenders from having family-based petitions approved
			(a)Immigrant family
			 membersSection 204(a)(1) of the Immigration and Nationality Act
			 (8 U.S.C. 1154(a)(1)) is amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (i), by
			 striking Any and inserting Except as provided in clause
			 (viii), any; and
					(B)by adding at the
			 end the following:
						
							(viii)(I)Clause (i) shall not
				apply to a citizen of the United States who has been convicted of a sex
				offense.
								(II)For purposes of subclause
				(I):
									(aa)The term sex offense
				means—
										(AA)a State, local, tribal, foreign,
				or other criminal offense that has an element involving a sexual act or sexual
				contact with another, or an attempt or conspiracy to commit such an
				offense;
										(BB)a State local, tribal, foreign or
				other specified offense against a minor;
										(CC)a Federal offense (including an
				offense prosecuted under section 1152 or 1153 of title 18, United States Code)
				under section 1201, 1591, or 1801, or chapter 109A, 110, or 117, of title 18,
				United States Code, or any other Federal offense designated by the Attorney
				General for the purposes of this item; or
										(DD)a military offense specified by
				the Secretary of Defense under section 115(a)(8)(C)(i) of the Department of
				Justice Appropriations Act, 1998 (10 U.S.C. 951 note).
										(bb)The term specified offense against a
				minor means an offense against a minor that involves any of the
				following:
										(AA)An offense (unless committed by a
				parent) involving kidnapping.
										(BB)An offense (unless committed by a
				parent) involving false imprisonment.
										(CC)Solicitation to engage in sexual
				conduct.
										(DD)Use in a sexual
				performance.
										(EE)Solicitation to practice
				prostitution.
										(FF)Possession, production, or
				distribution of child pornography.
										(GG)Criminal sexual conduct involving
				a minor (less than 18 years old), or the use of the Internet to facilitate or
				attempt such conduct.
										(HH)Any conduct that by its nature is
				a sex offense against a minor.
										(II)Video voyeurism, as described in
				section 1801 of title 18, United States Code.
										(JJ)Any attempt or conspiracy to
				commit an offense described in any of subitems (AA) through
				(II).
										;
				and
					(2)in subparagraph
			 (B)(i)—
					(A)by striking
			 (B)(i) Any alien and inserting the following:
						
							(B)(i)(I)Except as provided in subclause (II), any
				alien
									;
				and
					(B)by adding at the
			 end the following:
						
							(II)Subclause (I) shall not apply in the
				case of an alien lawfully admitted for permanent residence who has been
				convicted of a sex offense (as defined in subparagraph
				(A)(viii)(II)).
							.
					(b)Fiancées,
			 Fiancés, and waiting nonimmigrant spouses
				(1)Fiancées and
			 fiancésSection 214(d)(1) of the Immigration and Nationality Act
			 (8 U.S.C. 1184(d)(1)) is amended by adding at the end the following:
					
						The
				Secretary of Homeland Security may not approve any petition filed by a
				petitioner who has been convicted of a sex offense (as defined in section
				204(a)(1)(A)(viii)(II))..
				(2)Waiting
			 spousesSection 214(r)(1) of such Act (8 U.S.C. 1184(r)(1)) is
			 amended by adding at the end the following:
					
						The
				Secretary of Homeland Security may not approve any petition filed by a
				petitioner who has been convicted of a sex offense (as defined in section
				204(a)(1)(A)(viii)(II))..
				(3)Clerical
			 amendmentSection 101(a)(15)(K) of such Act (8 U.S.C.
			 1101(a)(15)(K)), is amended by striking and (p) and inserting
			 and (r).
				
